Title: To Thomas Jefferson from Charles Willing Byrd, 27 May 1802
From: Byrd, Charles Willing
To: Jefferson, Thomas


            SirSecretary’s Office—Cincinnati—N.W. Territory. May the 27th 1802
            As I have to discharge the united and important duties both of Governor and Secretary of the North Western Territory, I think on the fairest principles of equity that I should enjoy the honors and emoluments of the most considerable Appointment of the two. I am conscious that I stand upon delicate ground, and that a solicitation of this nature in my behalf from a third person, would be deemed more consistent with propriety. But in truth you cannot view me in the light of a common Candidate, my application being for an Office the labours and duties of which have already devolved on me. It will not be an extravagant assertion to say, that with the smallest exertions I could have procured a Petition in my favor for the Appointment of Governor with several thousand Subscribers to it; but having heard, tho’ it has since been contradicted, that a Successor to Governor St. Clair in the event of his removal was already designated, I discouraged the importunities of my friends on that subject. It will readily occur to you, Sir, that when performing the duties which are attached to the Office of Governor, a considerable encrease of trouble as well as expence must unavoidably accrue, and that the pitiful salary of seven hundred and fifty dollars per annum with the title of Secretary, is not an adequate compensation.
            In making this appeal to your justice I fear I have committed an intrusion upon your time and occupations, but I confide in your indulgence and flatter myself that you will pardon the trespass.
            Accept Sir the assurances of consideration with which I have the honor to be respectfully yr—mo—ob—servt—
            Charles Willing Byrd
          